Exhibit (a)(i) THE GABELLI GLOBAL DEAL FUND STATEMENT OF PREFERENCES OF SERIES A CUMULATIVE CALLABLE PREFERRED SHARES The Gabelli Global Deal Fund, a Delaware statutory trust (the “Fund”), hereby certifies that: FIRST: The Board of Trustees of the Fund (the “Board of Trustees”), at a meeting duly convened and held on , 2008, pursuant to authority expressly vested in it by ArticleIII of the Amended and Restated Agreement and Declaration of Trust, adopted resolutions classifying an unlimited amount of shares as authorized but unissued preferred shares of the Fund,and delegated the designation and issuance of such shares to a committee consisting of Messrs.James P. Conn, Michael J. Melarkey, and Salvatore J. Zizza (the “Pricing Committee”) at such times and in such amounts and on such terms and conditions as the Pricing Committee should determine. SECOND:
